Opinion issued October 18, 2007







 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00752-CR
____________

IN RE GERALD GILBERT, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator Gerald Gilbert filed a petition for writ of mandamus complaining that
respondent trial court judge
 has not provided him with trial records for cause number
958955.  We dismiss the petition for lack of jurisdiction.
          This Court has mandamus jurisdiction against a district court judge or county
court judge in our district, and all writs necessary to enforce our jurisdiction.
 We
have no authority to issue a writ of mandamus unless such is necessary to enforce our
jurisdiction.    See Tex. Gov’t Code Ann. § 22.221 (Vernon 2006).    
          This Court issued an opinion affirming relator’s conviction in cause number
958955 on March 20, 2003.  See Gilbert v. State, 196 S.W.3d 163, (Tex.
App.—Houston [1st Dist.] 2005, pet ref’d).  Our mandate was filed by the Harris
County District Clerk’s office on December 6, 2006.  We no longer have plenary
jurisdiction over the direct appeal.  See Tex. R. App. P. 19.
          Accordingly, the petition for writ of mandamus is dismissed for lack of
jurisdiction.PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).